IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JFT CORPORATION,                        : No. 871 MAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
NEWTEL PAYPHONE OPERATIONS,             :
INC. AND JOHN CORY,                     :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.